DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-3, 6, 9-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benattar (US 20160165341 A1) in view of Shivappa (US 20120214544 A1) and Liao (US 20160231415 A1).


Regarding claim 1, Benattar teaches a microphone array (105a-105b) configured to receive an audio signal transmitted from the external device after the positioning system is paired with the external device. (Paragraph 18, Fig.1)

Benattar does not explicitly teach a radio frequency device configured to transmit a radio frequency signal to an external device for pairing with the external device and a calculation device configured to calculate a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array, and configured to calculate a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing, wherein the calculation device positions a location of the external device according to the direction and the distance.

Shivappa, in the same field of endeavor teaches a calculation device configured to calculate a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array, and configured to calculate a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing, wherein the calculation device 
Liao, in the same field of endeavor teaches a radio frequency device configured to transmit a radio frequency signal to an external device for pairing with the external device. (Paragraph 6, Paragraphs 101-102, Paragraph 109) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate a radio frequency device configured to transmit a radio frequency signal to an external device for pairing with the external device as taught by Liao in order to increase the signal-to-noise ratio of the full frequency band.


Regarding claim 2, Benattar teaches wherein the microphone array (105a-105b) comprises a plurality of microphones, wherein the audio signal received by each two microphones of the microphones has the time interval. (Paragraph 36, lines 8-12. Paragraph 37)
Shivappa, in the same field of endeavor teaches wherein the calculation device calculates the direction based on at least two of the time intervals. (Paragraph 83, line 9-12, Paragraph 98, Paragraphs 55-57, Fig.4-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate wherein the calculation device calculates the direction based on at least two of the time intervals as taught by Shivappa in order to perform triangulation based positioning 

Regarding claim 3, Benattar teaches wherein the microphone array comprises: a first microphone configured to receive the audio signal at a first time; 25a second microphone configured to receive the audio signal at a second time; and a third microphone configured to receive the audio signal at a third time. (Paragraph 52, Paragraph 73, Fig.1) Benattar discloses that the first, second, third and fourth microphones could be nonlinearly or linearly arranged, thus it would be obvious that the audio signal would be received at different times based on the arrangement of the microphones. 

Further regarding claim 3, Benattar teaches wherein the first time and the second time comprise a first time interval, the second time and the third time comprise a second time interval. (Paragraph 36, lines 8-12. Paragraph 37) Benattar discloses a linear arrangement of two or more microphones that have a time delay (time interval), thus it is obvious that there is also a time delay (time interval) between the second time and third time. Benattar does not explicitly teach wherein the calculation device calculates the direction based on the first time interval and the second time interval.
Shivappa, in the same field of endeavor teaches wherein the calculation device calculates the direction based on the first time interval and the second time interval. (Paragraph 83, line 9-12, Paragraph 98, Paragraphs 55-57, Fig.4-Fig.5) It would have 

Regarding claim 6, Benattar teaches wherein the first microphone, the second microphone, and the third microphone are arranged in a triangle. (Paragraph 52, Paragraph 73, Fig.1) Benattar discloses a linear or non-linear arrangement of multiple microphones, thus it would have been obvious to one having ordinary skill in the art to arrange the first microphone, the second microphone, and the third microphone in a triangular arrangement since the triangle theorem is a commonly known method in the art and a triangular arrangement is covered under a linear or non-linear arrangement.


Regarding claim 9, Benattar teaches a first microphone array (105a-105b) disposed on one side of the positioning system and configured to receive an audio signal transmitted from the external device. (Paragraph 73, Paragraph 44, Fig.1)

Further regarding claim 9, Benattar teaches a second microphone array (105a-105b) disposed on another side of the positioning system and configured to receive the audio signal transmitted from the external device. (Paragraph 73, Paragraph 44, Fig.1)

Benattar does not explicitly teach a radio frequency device configured to transmit a radio frequency signal to an external device for pairing with the external device and a calculation device configured to calculate first orientation information from the positioning system to the external device based on a first time interval 27of the audio signal received by the first microphone array, and configured to calculate second orientation information 

Shivappa, in the same field of endeavor teaches a calculation device configured to calculate first orientation information from the positioning system to the external device based on a first time interval 27of the audio signal received by the first microphone array, and configured to calculate second orientation information from the positioning system to the external device based on a second time interval of the audio signal received by the second microphone array, wherein the calculation device positions a location of the external device based on the first orientation information and the second orientation information. (Paragraph 54, Paragraph 23, lines 4-8, Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 56, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.3-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate a calculation device configured to calculate first orientation information from the positioning system to the external device based on a first time interval 27of the audio signal received by the first microphone array, and configured to calculate second orientation information from the positioning system to the external device based on a second time interval of the audio signal received by the second microphone array, wherein the calculation device positions a location of the external device based on the first orientation information and the second orientation information as taught by Shivappa in order to provide real time calculation and accuracy to provide position within desired error constraints.

Liao, in the same field of endeavor teaches a radio frequency device configured to transmit a radio frequency signal to an external device for pairing with the external device. (Paragraph 6, Paragraphs 101-102, Paragraph 109) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate a radio frequency device configured to transmit a radio frequency signal to an external device for pairing with the external device as taught by Liao in order to increase the signal-to-noise ratio of the full frequency band.

Regarding claim 10, Benattar teaches wherein the first microphone array (105a) comprises a plurality of first microphones, wherein the audio signal received by each two first microphones of the first microphones has the first time interval. (Paragraph 36, lines 8-12. Paragraph 37, Fig.1)

Further regarding claim 10, Benattar teaches wherein the second microphone array comprises (105b) a plurality of second microphones, wherein the audio signal received by each two second microphones of the second microphones has the second time interval. (Paragraph 36, lines 8-12. Paragraph 37, Paragraph 23)

Benattar does not explicitly teach wherein the calculation device calculates the first orientation information from the positioning system to the external device based on at least two of the first time intervals and wherein the calculation device calculates the second orientation information from the positioning system to the external device based on at least two of the second time intervals.

Shivappa, in the same field of endeavor teaches wherein the calculation device calculates the first orientation information from the positioning system to the external 

Regarding claim 12, Benattar in view of Shivappa teaches the invention as claimed but do not explicitly teach wherein the first orientation information and the second orientation information comprise the first orientation angle, the second orientation angle, and a distance between the first microphone array and the second microphone array, wherein the calculation device positions the location of the external device based on the first orientation angle, the second orientation angle, and the distance.
Liao, in the same field of endeavor teaches wherein the first orientation information and the second orientation information comprise the first orientation angle, the second orientation angle, and a distance between the first microphone array and the second microphone array, wherein the calculation device positions the location of the external device based on the first orientation angle, the second orientation angle, and the distance. (Paragraphs 77-78, Paragraph 84, Paragraph 137, Claims 1-3, Fig.2, Fig.4, Fig.10) It would have been obvious to one having ordinary skill in the art before the 

Regarding claim 13, Benattar teaches wherein the first microphone array (105a) comprises a first microphone pair, a second microphone pair, and a third microphone pair. (Paragraph 52, Paragraph 73, Fig.1)
Shivappa, in the same field of endeavor teaches wherein the calculation device obtains time intervals respectively from the first microphone pair, the second microphone pair, and the third pair. (Paragraph 83, line 9-12, Paragraph 98, Paragraphs 55-57, Fig.4-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate wherein the calculation device obtains time intervals respectively from the first microphone pair, the second microphone pair, and the third pair as taught by Shivappa in order to perform triangulation based positioning.
Liao, in the same field of endeavor teaches calculating a first orientation angle based on the time intervals. (Paragraph 106, Paragraph 111, Paragraphs 77-78, Paragraph 84, Paragraph 137, Claims 1-3, Fig.2, Fig.4, Fig.10) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate calculating a first orientation angle based on the time intervals as taught by Liao in order to grasp information such as the acceleration, the 

Regarding claim 14, Benattar teaches wherein the second microphone array (105b) comprises a fourth microphone pair, a fifth microphone pair, and a sixth microphone pair. (Paragraph 52, Paragraph 73, Fig.1)
Shivappa, in the same field of endeavor teaches wherein the calculation device obtains time intervals respectively from the fourth microphone pair, the fifth microphone pair, and the sixth pair. (Paragraph 83, line 9-12, Paragraph 98, Paragraphs 55-57, Fig.4-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate wherein the calculation device obtains time intervals respectively from the fourth microphone pair, the fifth microphone pair, and the sixth pair as taught by Shivappa in order to perform triangulation based positioning.
Liao, in the same field of endeavor teaches calculating a second orientation angle based on the time intervals. (Paragraph 106, Paragraph 111, Paragraphs 77-78, Paragraph 84, Paragraph 137, Claims 1-3, Fig.2, Fig.4, Fig.10) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate calculating a second orientation angle based on the time intervals as taught by Liao in order to grasp information such as the acceleration, the velocity, the angular velocity, the attitude and heading, and the orientation angle of each mobile device.

Regarding claim 15, Benattar teaches connecting two microphones of the first microphone pair, connecting two microphones of the second microphone pair, and connecting two microphones of the third 29microphone pair, and connecting two 


Regarding claim 16, Benattar in view of Shivappa teaches the invention as claimed but do not explicitly teach wherein the first orientation information and the second orientation information comprise the first orientation angle, the second orientation angle, and a distance between the first microphone array and the second microphone array, wherein the calculation device positions the location of the external device based on the first orientation angle, the second orientation angle, and the distance.
Liao, in the same field of endeavor teaches wherein the first orientation information and the second orientation information comprise the first orientation angle, the second orientation angle, and a distance between the first microphone array and the second microphone array, wherein the calculation device positions the location of the external device based on the first orientation angle, the second orientation angle, and the distance. (Paragraphs 77-78, Paragraph 84, Paragraph 137, Claims 1-3, Fig.2, Fig.4, Fig.10) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate wherein the first orientation information and the second orientation information comprise the first orientation angle, the second orientation angle, and a distance between the first microphone array and the second microphone array, wherein the calculation device 


Regarding claim 17, Benattar teaches receiving an audio signal transmitted from the external device by a microphone array of the positioning system after the positioning system is paired with the external device. (Paragraph 18, Fig.1) Benattar does not explicitly teach calculating a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array; calculating a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing; and positioning a location of the external device according to the direction and the distance and transmitting a radio frequency signal to an external device by a radio frequency device of a positioning system for pairing with the external device

Shivappa, in the same field of endeavor teaches calculating a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array; calculating a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing; and positioning a location of the external device according to the direction and the distance. (Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 56, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.3-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate calculating a direction from the positioning 

Liao, in the same field of endeavor teaches transmitting a radio frequency signal to an external device by a radio frequency device of a positioning system for pairing with the external device. (Paragraph 6, Paragraphs 101-102, Paragraph 109) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate transmitting a radio frequency signal to an external device by a radio frequency device of a positioning system for pairing with the external device as taught by Liao in order to carry out node (i.e., a mobile device) positioning and tracking in a network.

Regarding claim 18, Benattar teaches wherein the microphone array comprises a plurality of microphones, the audio signal received by each two microphones of the microphones has the time interval. (Paragraph 36, lines 8-12. Paragraph 37, Fig.1) Benattar does not explicitly teach calculating the direction from the positioning system to the external device based on the time interval of the audio signal received by the microphone array comprises: calculating the direction from the positioning system to the external device based on at least two of the time intervals.

Shivappa, in the same field of endeavor teaches calculating the direction from the positioning system to the external device based on the time interval of the audio signal received by the microphone array comprises calculating the direction from the positioning system to the external device based on at least two of the time intervals. (Paragraph 54, Paragraph 23, lines 4-8, Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 56, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.3-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate calculating the direction from the positioning system to the external device based on the time interval of the audio signal received by the microphone array comprises calculating the direction from the positioning system to the external device based on at least two of the time intervals.as taught by Shivappa in order to provide real time calculation and accuracy to provide position within desired error constraints.

Regarding claim 19, Benattar teaches wherein the microphone array comprises a first microphone, a second microphone, and a third microphone, wherein the positioning method further comprises receiving the audio signal by the first microphone at a first time; receiving the audio signal by the second microphone at a second time; receiving the audio signal by the a third microphone at a third time; and calculating a first time interval based on the first time and the second time. (Paragraph 52, Paragraph 73, Fig.1) Benattar discloses that the first, second, third and fourth microphones could be nonlinearly or linearly arranged, thus it would be obvious that the audio signal would be received at different times based on the arrangement of the microphones. Benattar does not explicitly teach calculating a second time interval based on the second time and the third time; wherein calculating the direction from the positioning system to the external device based on the time interval of the audio signal received by the microphone array 
Shivappa, in the same field of endeavor teaches calculating a second time interval based on the second time and the third time; wherein calculating the direction from the positioning system to the external device based on the time interval of the audio signal received by the microphone array comprises calculating the direction from the positioning system to the external device based on the first time interval and the second time interval. (Paragraphs 54-57, Paragraph 23, lines 4-8, Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 98, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.3-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate calculating a second time interval based on the second time and the third time; wherein calculating the direction from the positioning system to the external device based on the time interval of the audio signal received by the microphone array comprises: calculating the direction from the positioning system to the external device based on the first time interval and the second time interval as taught by Shivappa in order to perform triangulation based positioning.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benattar in view of Shivappa and Liao as applied to claims 3 and 9, and further in view of Liu (US 9129587 B2).

Regarding claim 4, Benattar in view of Shivappa and Liao teach the invention as claimed but does not explicitly teach wherein the calculation device calculates a first incident angle based on the first time interval and calculates a second incident angle based on 
Liu, in the same field of endeavor teaches wherein the calculation device (1042-1043) calculates a first incident angle based on the first time interval and calculates a second incident angle based on the second time interval, wherein the calculation device calculates (1042-1043) the direction based on the first incident angle and the second incident angle. (Col.7, lines 43-45, Col.7, lines 59-67, Col.9, lines 57-64, Fig.7-Fig.8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate wherein the calculation device calculates a first incident angle based on the first time interval and calculates a second incident angle based on the second time interval, wherein the calculation device calculates the direction based on the first incident angle and the second incident angle as taught by Liu in order to increase the signal-to-noise ratio of the full frequency band.

Regarding claim 11, Benattar in view of Shivappa and Liao teach first and second orientation information as detailed above but do not explicitly teach wherein the calculation device calculates a first orientation angle based on the at least two of the first time intervals and calculates a second orientation angle based on the at least two of the second time intervals.
Liu, in the same field of endeavor teaches wherein the calculation device (1042-1043) calculates a first angle based on the at least two of the first time intervals and calculates a second angle based on the at least two of the second time intervals. (Col.7, lines 43-45, Col.7, lines 59-67, Col.9, lines 57-64, Fig.7-Fig.8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Shivappa to incorporate wherein the calculation device calculates a first angle .


Claims 5, 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benattar in view of Shivappa Liao, and Liu as applied to claim 4, and in further view of Zhu (CN 106782596 A, all citations provided from machine translation) and Canzian (“Interference Localization from Space”, all citations provided from non-patent literature attached)

Regarding claim 5, Benattar teaches the invention as claimed but does not explicitly teach wherein the calculation device calculates a first cone based on the first incident angle and calculates a second cone based on the second incident angle, the first cone and the second cone intersect along a straight line, wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system.
Liu, in the same field of endeavor teaches multiple incidents angles. (Col.7, lines 43-45, Col.7, lines 59-67, Col.9, lines 57-64, Fig.7-Fig.8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate multiple incidents angles as taught by Liu in order to increase the signal-to-noise ratio of the full frequency band. Benattar in view of Liu do not explicitly teach first and second cones and wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system.
Canzian, in the same field of endeavor teaches first and second cones. (Page.2, Page.4, Fig.3) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Liu to incorporate first and second cones as taught by Canzian in order to implement various 2D and 3D positioning technique. Benattar in view of Liu and Canzian teach the invention as claimed but do not explicitly teach wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system.
Shivappa, in the same field of endeavor teaches a calculation device and wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system. (Paragraphs 54-57, Paragraph 23, lines 4-8, Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 98, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.3-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Liu and Canzian to incorporate wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system as taught by Shivappa in order to perform triangulation based positioning.

Regarding claim 7, Benattar teaches the invention as claimed but does not explicitly teach wherein the positioning system transmits a distance measuring signal to the external device after the positioning system is paired with the external device, the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal.
Zhu, in the same field of endeavor teaches wherein the positioning system transmits a distance measuring signal to the external device after the positioning system is paired with the external device. (Page.5, Paragraph 9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate wherein the positioning system transmits a distance measuring signal to the external device after the positioning system is paired with the external device as taught by Zhu in order to realize real-time positioning of the external device moves. Benattar in view of Zhu do not explicitly teach the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal.
Shivappa, in the same field of endeavor teaches the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal. (Paragraph 52, Paragraph 41, Paragraph 108, Fig.4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar in view of Zhu to incorporate the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal as taught by Shivappa in order to provide an estimate of distance from the source. 


Regarding claim 8, Benattar teaches the invention as claimed but does not explicitly teaches wherein the external device returns the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal, wherein the positioning system receives the audio signal at a second distance measuring time to 

Shivappa, in the same field of endeavor teaches wherein the external device returns the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal, wherein the positioning system receives the audio signal at a second distance measuring time to allow the calculation device to calculate the distance based on the first distance measuring time and the second distance measuring time. (Paragraphs 46-49, Paragraph 75, Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 56, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.1, Fig.3-Fig.5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate wherein the external device returns the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal, wherein the positioning system receives the audio signal at a second distance measuring time to allow the calculation device to calculate the distance based on the first distance measuring time and the second distance measuring time as taught by Shivappa in order to provide real time calculation and accuracy to provide position within desired error constraints.

Regarding claim 20, Benattar teaches the invention as claimed but does not explicitly teach wherein calculating the distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing comprises transmitting a distance measuring signal to the external device by the positioning system after the positioning system is paired with the external device, the external device returning the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal; receiving the audio signal 

Zhu, in the same field of endeavor teaches wherein calculating the distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing comprises transmitting a distance measuring signal to the external device by the positioning system after the positioning system is paired with the external device. (Page.5, Paragraph 9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Benattar to incorporate wherein calculating the distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing comprises: transmitting a distance measuring signal to the external device by the positioning system after the positioning system is paired with the external device as taught by Zhu in order to realize real-time positioning of the external device moves. Benattar in view of Zhu do not explicitly teach the external device returning the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal; receiving the audio signal at a second distance measuring time by the positioning system; and calculating the distance between the positioning system and the external device based on the first distance measuring time and the second distance measuring time.
Shivappa, in the same field of endeavor teaches the external device returning the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal; receiving the audio signal at a second distance measuring time by the positioning system; and calculating the distance between the positioning system and the external device based on the first distance measuring time and the 

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645